


110 HR 6347 IH: HOPE VI Amendment Act of

U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6347
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2008
			Ms. Corrine Brown of
			 Florida (for herself, Mr.
			 Mica, and Mr. Gonzalez)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To facilitate the use of HOPE VI grant amounts by certain
		  public housing agencies that have suffered project delays due to catastrophes
		  or emergencies.
	
	
		1.Short titleThis Act may be cited as the
			 HOPE VI Amendment Act of
			 2008.
		2.Continued
			 availability of HOPE VI grant amounts
			(a)In
			 generalGrant amounts
			 described in subsection (b) of a public housing agency described in subsection
			 (c) shall remain available until September 30, 2009, for expenditure for the
			 liquidation of obligations validly incurred, notwithstanding section 1552 of
			 title 31, United States Code, or any other provision of law.
			(b)Covered grant
			 amountsGrant amounts
			 described in this subsection are amounts from a grant made under section 24 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v) from amounts
			 appropriated for such purpose for fiscal year 2002.
			(c)Covered public
			 housing agenciesA public
			 housing agency described in this subsection is a public housing agency that,
			 after October 1, 2002, and before the date of the enactment of this Act, has
			 suffered project delays, and cost increases due to shortages in labor and
			 materials, as a direct result of—
				(1)a natural catastrophe (including any
			 hurricane, tornado, storm, high water, winddriven water, tidal wave, tsunami,
			 earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought), or,
			 regardless of cause, any fire, flood, or explosion, in any part of the United
			 States; or
				(2)as
			 determined by the Secretary of Housing and Urban Development, the subprime
			 mortgage crisis affecting the United States economy and credit markets during
			 2007 and 2008.
				
